                  Case 1:21-cv-00179-N/A Document 1                Filed 04/21/21         Page 1 of 4



                                                                                                                      FORM 1
UNITED STATES COURT OF INTERNATIONAL TRADE

 Portmeirion Group USA Inc.
                                                                             Plaintiff,               21-00179
                                        v.
 UNITED STATES OF AMERICA,
                                                                           Defendant.                 SUMMONS

TO: The Attorney General and the Secretary of Homeland Security:
  PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C. §1581(a) to
contest denial of the protest specified below (and the protests listed in the attached schedule).
                                                             /s/ Mario Toscano
                                                             Clerk of the Court


                                                       PROTEST
  Port of                                                   Date Protest
  Entry:     Newark, NJ                                     Filed:           See schedule attached
  Protest                                                   Date Protest
  Number:    See schedule attached                          Denied:           See schedule attached

  Importer: Portmeirion Group USA Inc.
  Category of
  Merchandise:      Ceramic tableware and kitchenware
                                     ENTRIES INVOLVED IN ABOVE PROTEST
        Entry              Date of              Date of           Entry               Date of             Date of
       Number               Entry             Liquidation        Number                Entry            Liquidation


                                                See schedule attached




 Port Director,
 U.S. Bureau of Customs & Border Protection                   Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt LLP
 1100 Raymond Blvd.                                           599 Lexington Avenue, 36th floor
 Newark, NJ 07102                                             New York, New York 10022
                                                              RSeely@GDLSK.COM


                                                              212/557-4000




11082106_1
                           Case 1:21-cv-00179-N/A Document 1                                   Filed 04/21/21                     Page 2 of 4



 Address of Customs Port in Which Protest Was Denied                             Name, Address and Telephone Number of Plaintiff's Attorney

   Page 1
                                                       CONTESTED ADMINISTRATIVE DECISION
                                                               Appraised Value of Merchandise
                                                               Statutory Basis                                                         Statement of Value


 Appraised:



 Protest Claim:



                                                                Classification, Rate or Amount
                                                                    Assessed                                                                  Protest Claim
                                                      Paragraph                                                              Paragraph
          Merchandise                              or Item Number                     Rate                                or Item Number                       Rate


                                              6912.00.4810                 9.80%                                   HTS 6911.10.3850                        6% ad val.
 Ceramic tableware and                        6912.00.4500                 4.50%                                   HTS 6912.00.3950                       4.5% ad val.
 kitchenware
                                              6911.10.8010                20.80%
                                              6911.10.4500                14.00%
                                              6911.10.8090                20.80%
                                              6911.10.5800                 6.00%
                                              6911.10.4100                 6.30%
                                              6912.00.4400                10.00%
                                              6911.10.5200                 8.00%
                                              6912.00.4810                10.00%
                                              6911.90.0050                 5.40%
                                              6911.10.4100                 6.30%

                                                                               Other
 State specifically the Decision [as Described in 19 U.S.C.§1514(a)] and the Protest Claim:




 The issue which was common to all such denied protests:




Every denied protest included in this civil action was filed by the same above-named importer, or by an
authorized person in his behalf. The category of merchandise specified above was involved in each entry of
merchandise included in every such denied protest. The issue or issues stated above were common to all such
denied protests. All such protests were filed and denied as prescribed by law. All liquidated duties, charges or


11082106_1
                 Case 1:21-cv-00179-N/A Document 1             Filed 04/21/21     Page 3 of 4



exactions have been paid, and were paid at the port of entry unless otherwise shown.



                                                      /s/ Robert F. Seely

                                                     Date: 04/21/2021


Page 2



                     DATE PROTEST
   PROT NUMBER                         DATE DENIED     ENTRY NUMBER          ENTRY DATE         LIQ DATE
                        FILED
  4601‐19‐102387       2/20/2019        12/15/2020     DN1‐0123046‐9          10/9/2017         8/24/2018
  4601‐19‐102387       2/20/2019        12/15/2020     DN1‐0122942‐0         10/10/2017         8/24/2018
  4601‐19‐102387       2/20/2019        12/15/2020     DN1‐0122915‐6         10/12/2017         8/24/2018
  4601‐19‐102387       2/20/2019        12/15/2020     DN1‐0123053‐5         10/18/2017         8/31/2018
  4601‐19‐102387       2/20/2019        12/15/2020     DN1‐0123306‐7         10/18/2017         8/31/2018


  4601‐19‐106862       11/13/2019       10/26/2020     DN1‐0127308‐9          7/9/2018          6/7/2019
  4601‐19‐106862       11/13/2019       10/26/2020     DN1‐0127416‐0          7/17/2018         6/14/2019
  4601‐19‐106862       11/13/2019       10/26/2020     DN1‐0127486‐3          7/19/2018         6/14/2019
  4601‐19‐106862       11/13/2019       10/26/2020     DN1‐0127120‐8          7/12/2018         6/7/2019


  4601‐19‐107297       12/9/2019        10/26/2020     DN1‐0127306‐3          7/24/2018         6/21/2019
  4601‐19‐107297       12/9/2019        10/26/2020     DN1‐0127567‐0          7/23/2018         6/21/2019
  4601‐19‐107297       12/9/2019        10/26/2020     DN1‐0127725‐4          8/10/2018         7/5/2019
  4601‐19‐107297       12/9/2019        10/26/2020     DN1‐0127757‐7          8/6/2018          7/5/2019
  4601‐19‐107297       12/9/2019        10/26/2020     DN1‐0127760‐1          8/10/2018         7/5/2019




Port Director
U.S. Bureau of Customs & Border Protection
1100 Raymond Blvd.
Newark, NJ 07102




                                                Page 1 of 2


11082106_1
              Case 1:21-cv-00179-N/A Document 1       Filed 04/21/21   Page 4 of 4




                  DATE PROTEST
  PROT NUMBER                    DATE DENIED   ENTRY NUMBER      ENTRY DATE           LIQ DATE
                     FILED
 4601‐20‐107995     1/7/2020     10/26/2020     DN1‐0127912‐8     8/14/2018          7/12/2019


 4601‐20‐109057    2/12/2020     10/26/2020     DN1‐0128397‐1     9/19/2018          8/16/2019
 4601‐20‐109057    2/12/2020     10/26/2020     DN1‐0128575‐2     9/19/2018          8/16/2019


 4601‐20‐109364    2/19/2020     10/26/2020     DN1‐0128622‐2     9/26/2018          8/23/2019


 4601‐20‐109911     3/3/2020     10/27/2020     DN1‐0128624‐8     10/11/2018          9/6/2019
 4601‐20‐109911     3/3/2020     10/27/2020     DN1‐0128941‐6     11/1/2018          9/27/2019
 4601‐20‐109911     3/3/2020     10/27/2020     DN1‐0129153‐7     11/1/2018          9/27/2019
 4601‐20‐109911     3/3/2020     10/27/2020     DN1‐0128576‐0     10/7/2018           9/6/2019


 4601‐20‐111251    3/23/2020     10/27/2020     DN1‐0129396‐2     11/15/2018         10/11/2019




                                       Page 2 of 2




11082106_1
